Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed 06/30/2022 that disclaims the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of US 10,891,829 in accordance with 37 CFR 1.321 is proper and has been approved.
Allowable Subject Matter
Claims 2-19 are allowed. The following is an examiner’s statement of reasons for allowance: The cited art of record neither anticipates nor renders obvious the ordered combination of instant claim elements specifically comprising: determining whether a bet associated with the customized odds cannot be established and, in response, generating data establishing a bet on the lead participant based upon the odds of the lead participant.
With respect to 35 USC 101, the Examiner finds that the ordered combination of claim limitations represent significantly more than abstract ideas for wagering because the claimed programmed computer represents a particular machine and which is integral to the practice of the invention, not merely a drafting effort to monopolize customized wagering on horse racing. As such at least an inventive concept is established. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715